DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, at line 11, the word “or” has been deleted.
In claim 1, at line 14, after the term “transmit” the term --ID-- is inserted.
In claim 8, at line 8, the phrase “transmitting the ID” has been deleted and replaced with the phrase --transmitting the new ID--

Allowable Subject Matter
Claims 1, 2, 6-8, 10, and 11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is:
Haulund (US 2013/0173915) which teaches: Systems and methods for providing an expedited login process that is relatively fast and that still provides a reasonable level of security and a reasonable method for mitigating compromised login information are described. In one configuration, a web server sends an anonymous unique machine readable login identifier code to a browser display of a client computer. A server account holding user then uses his smartphone to scan the code and send a message including the login identifier code and a smartphone identifier code to the server. The server obtains the identity of the user and authenticates the user by determining possession of the smartphone using the smartphone identifier. The server then uses the login identifier code to log the user into the server and into the user account at the client computer. 
Shi (US 2013/0167208) which teaches Systems and methods are disclosed for a user to use a mobile device such as a smart phone to scan a QR (Quick Response) code displayed on a login webpage of a website. The QR code may encode a server URL of the website. The mobile device decodes the QR code and transmits a device ID and other decoded information to a service provider. The service provider locates login credentials of the user linked to the device ID and communicates the login credentials to a website server for user authentication. Alternatively, the mobile device may transmit its device ID to the website server for the website server to locate a user account linked to the device ID for user login. Alternatively, the mobile device may transmit stored login credentials to the website server. Advantageously, a user may access a website without the need to provide any login credentials.

However, the prior art does not teach or suggest all the limitations as a whole of claims 1, 2, 6-8, 10, and 11.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LISA C LEWIS/Primary Examiner, Art Unit 2495